DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 20 October 2022, is reviewed and entered. Claims 1-4 are amended, claim 7 is withdrawn, and claims 5 and 6 are canceled, leaving claims 1-4 and 7 pending with claims 1-4 presented for examination. Please note that claim 4 has the improper status identifier “previously amended” because claim 4 is currently amended. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are not persuasive.
	The claim amendments overcome the objections and 112 and 101 rejections presented in the previous Office Action, and those objections and rejections are withdrawn.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Applicant’s arguments are drawn to the disadvantages of the prior art gowns but do not assert the prior art gowns don’t read on the claims. On page 9 of the Remarks, Applicant explains that the comparing the claimed gown with the prior art gowns shows that the claimed gown is completely different. However, Applicant does not go on to compare the gowns, rather, Applicant only describes the limitations of the prior art gowns without describing the claimed gown or demonstrating how the claimed gown is different. Because the prior art is found to have, or be obviously modifiable to have, all of the claimed features, the claims are rejected.
In light of the above, the rejection is believed to be proper.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, delete “attached.” There is not proper antecedent basis for “the attached first lateral side.” Line 14 recites a back fabric segment that is attached, but not a first lateral side.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in the second to last line, replace “the corresponding edge openings” with –the at least one corresponding edge opening—for proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udell (US 5050243 A) in view of Garza (US 20020152535 A1) and Ryer (US 8332965 B1).

As to claim 1, Udell discloses a patient gown (“Hospital gown,” title) comprising:
an attachment strap (one or more of 18a, 18b, 20a, 20b, 22a, and 22b);
a front fabric segment having a first surface on one side and a second surface on an opposite side (center body panel 12b is cloth which is synonymous to fabric , see col 2 line 40-50 which discloses, “The panels 12a, 12b, 12c, sleeves 14, and neckline 16 are preferably made from sturdy, yet comfortable cloth, e.g., cotton sheeting, which can be washed and used again repeatedly.”), wherein the first surface and the second surface of the front fabric segment are selectably adapted to a front side of a torso of a human patient (col 3 line 15-20 discloses, “That is, the patient places his or her arms through the sleeves 14 with the center body panel 12b covering the front of the body.”), the attachment strap having one end attached to and extending from the first surface (20a and 22b), the front fabric segment comprising:
a through hole proximate to the attached one end of the attachment strap (opening 40) to receive a free end of the attachment strap to extend outward from the second surface when the first surface is placed against the front side of the torso of the human patient exposing the second surface (capable of receiving and intended to receive, see col 3 line 60-67 which discloses, “The free end 34 of waist tie 22a' at the perimeter is fed through the opening 40 and tied with waist tie 22b' on the outside surface of the gown at the wearer's side.”); and
a first half of a neck opening along a top edge (16 on 12b);
a back fabric segment attached along a first lateral side to the front fabric segment (12a attached at 13 and 12c attached at 13) and adapted to a back side of the torso of the human patient and having a second half of a neck opening along the top edge (16 on 12a and 12c);
a first sleeve extending from the attached first lateral side between the front and back fabric segments (14a) and including an attached shoulder extending from the first and second halves of the neck opening toward the first lateral side (figs 2-4); and
a second sleeve comprising a front sleeve panel extending from a second lateral side of the front fabric segment (front of 14b) and a back sleeve panel extending from the second lateral side of the back fabric segment (back of 14b), a top shoulder edge of the front and back sleeve panels attachable together from the first and second halves of the neck opening toward the second lateral side (figs 2 and 3, capable of attaching and disclosed as being integrally attached).
Udell does not disclose the first sleeve comprises front and back sleeve panels that are attachable along a shoulder seam.
Ryer teaches a similar gown (“Modesty hospital gown,” title) including the first sleeve (sleeves 14) comprises front and back sleeve panels that are attachable along a shoulder seam (parting line 19 and col 3 line 30-35 teaches, “Each edge 19 of the parting line is joinable to the opposite edge by snap fasteners 19A'.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sleeve of Udell with the shoulder seam as taught by Ryer, for ease of donning and doffing and to allow access to a wearer’s arm without requiring the wearer to remove the gown. 
Udell does not disclose a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient, and
a fastener that passes through the corresponding edge openings in the front and back fabric segments.
Garza teaches a similar patient gown (“HOSPITAL GOWN,” title) including a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening (one or more through-holes 60) each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient (front and back portions are separable from one another at side openings attached via straps 50, 52, etc., as shown in figures 3 and 4), and a fastener that passes through the corresponding edge openings in the front and back fabric segments (straps 50, 52, etc., as shown in figures 3 and 4).
It would have been obvious to one of ordinary skill in the art to have provided openable side seams at Udell 13 for the purpose of ease of donning and doffing, and to provide selective access to the wearer’s torso.

As to claim 2, Udell as modified discloses wherein the back fabric segment is adapted to present a smooth surface to the patient (see Udell figs 1-4).  

As to claim 3, Udell as modified discloses the patient gown of claim 1, wherein there are no straps or knots in the back fabric segment as to avoid skin irritation during extended periods of use in a hospital bed (as shown in fig 3, there are at least no straps in the back fabric segment).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 0818351 A) in view of Udell (US 5050243 A).

As to claim 4, Clark discloses a patient gown (“invalid robe,” title) comprising:
a back fabric panel shaped to cover a backside of a patient's torso and shoulders (back piece B) and comprising left and right back fastening members attached to top edges respectively of left and right shoulder portions of the back fabric panel (securing-tapes D as shown in annotated fig 1 below);
a front fabric panel shaped to correspond to the back fabric panel and to cover a front side of the patient's torso and shoulders (front portion A) and joined along lateral right and left edges to corresponding left and right edges of the back fabric panel to form a waist of the patient gown (joined via securing-tapes D as shown in annotated fig 1 below) and comprising left and right front fastening members attached to top edges respectively of left and right shoulder portions of the front fabric panel to engage the corresponding left and right back fastening members of the back fabric panel (securing-tapes D)
wherein:
the back fabric panel comprises first left and right waist cinch ties attached to the back fabric panel in alignment respectively with the waist (securing-tapes D as shown in annotated fig 1 below); and
the front fabric panel comprises second left and right waist cinch ties attached to the front fabric panel in alignment respectively with the waist that tie respectively to the first left and right waist cinch ties of the back fabric panel to reduce a waist circumference of the waist (securing-tapes D as shown in annotated fig 1 below).
Clark does not disclose wherein the left and right back fastening members are fabric ties.
Clark does disclose the securing tapes of “soft material” (col 1 line 45-50) and the tapes are necessarily flexible enough to be tied “into bow-knots” (col 2 line 70-75). Even though Clark is silent as to the material of the ties, fabric is known for being soft and flexible, and would have been an obvious choice of material for the ties.
Udell teaches a similar patient gown (gown 10) including fabric ties (col 3 line 10-35 discloses ties 20a, 20b, 22a, and 22b are cloth, and cloth and fabric are synonymous). It is also noted that Clark and Udell’s ties are used in the same manner and for the same purpose – to close sides of a gown by knotting the ties together (Clark figs 1 and 2 and Udell fig 3). Therefore, one of ordinary skill would expect them to have similar properties and/ or to be made from similar material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, so that the ties could be provided in a color to convey information (Udell col 3 line 10-35).


    PNG
    media_image1.png
    743
    653
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732